DETAILED ACTION
This second Non-Final action is responsive to communications: 12/13/2021.
Applicant amended claim 1, 6, 10, 15, 16; cancelled claim 14; added none. Claims 1-13, 15-17 are pending. Claims 1 and 10 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections		
4a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. (suggested to follow similar Title from CIP application).
Objection is maintained. See typo in title. Please do not enter the spec amendment dated 12/13/2021.
4b. 	The disclosure “Background” section does not discuss any meaningful problem to be solved or background/ pertinent information related to the invention and is provisionally objected to for content. See MPEP § 608.01(c).
Objection is maintained. Description added is not sufficient and previous objection is being maintained. Please do not enter the spec amendment dated 12/13/2021.
The substitute specification filed 12/13/21 has not been .

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eleftheriou et al. (US 2011/0051508 A1).
	Regarding independent claim 1, Eleftheriou teaches an electronic device including a semiconductor memory (Fig. 1: 100 PCM memory device. See para [0042]), wherein the semiconductor memory includes: 
a write circuit (Fig. 1: 102, 110) configured to generate a first write current (Fig. 4: 413) having a lower level than a melting current (Fig. 4: 413 in context of para [0054]: "...apply a current Icell whose amplitude is below the melting current Imelt ...") and 
a second write current (Fig. 4: 414-417) having a higher level than the melting current (Fig. 4: 414-417 in context of para [0055]: “…current Icell applied to the PCM cell during the melting steps is above the melting current Imelt …”) during a set program operation (during programming to lower target resistance Rref as shown in Fig. 4); and 
a memory cell configured to store a data value corresponding to a write data signal, based on the first and second write currents (para [0044], para [0052] and para [0054]: multi-level data is programmed).
Regarding claim 3, Eleftheriou teaches the electronic device according to claim 1, wherein the first write current has an amplitude corresponding to about 2/3 of an amplitude of the second write current (Fig. 4: limitation is satisfied when e.g. 413 is compared to 414).
Regarding claim 6, Eleftheriou teaches the electronic device according to claim 1, wherein the write circuit includes: 
(Fig. 1: 110, 102 and Fig. 3: 30, para [0036]: adaptive algorithm combined) configured to generating a pre-set current (Fig. 4: 410) in response to a pre-set enable signal (para [0033]: partial-set step and enabling signal); 
a second circuit (Fig. 1: 110, 102) configured to generating a set current in response to a set enable signal (known method of generating Fig. 2: set pulse is within the capability of Fig. 1: 102, 110 circuitry); 
a third circuit (Fig. 1: 110, 102) configured to generating a reset current (Fig. 4: 401) in response to a reset enable signal (known method of generating and utilizing Fig. 2: reset pulse is within the capability of Fig. 1: 102, 110 circuitry); and 
a fourth circuit (Fig. 1: 110, 102, Fig. 3: 301, para [0036]: adaptive algorithm combined) configured to generating the first write current (Fig. 4: 413) corresponding to the pre-set current (Fig. 4: 410. See para [0033]: partial-set step and enabling signal), and 
generating the second write current (Fig. 4: 414-417) corresponding to one of the set current (Fig. 4: lower resistance RREF programming) and the reset current.
Regarding claim 9, Eleftheriou teaches the electronic device according to claim 1, wherein the first write current is generated for a first time period (Fig. 4: 413 period), the second write current is generated for a second time period (Fig. 4: 414-417 period), and the first time period is shorter than the second time period (see Fig. 4 pulse periods taken into account).



Response to Arguments
Based on approved Terminal disclaimer, the nsdp double patenting rejections are being withdrawn.
Previously set spec objections are maintained.
New amended Claim 10 incorporates allowable subject matter and previous rejections are withdrawn.
MOOT with respect to arguments against claim 1 since new grounds of rejection added based on newly added reference.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure :  Philipp et al. (US 2009/0310401 A1): Fig. 2-Fig. 8 disclosure applicable for all claims. Lowrey (US 6,570,784 82): Fig. 1-Fig. 9 disclosure applicable for all claims. It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 1-13, 15-17 are objected to because of specification objection set forth in section 4a, 4b above.
Claims 10-13, 15-17 would be allowable if above mentioned spec objection is resolved (see previously indicated allowable subject matter).
Claims 2, 4-5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825